DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s amendment filed on November 19, 2020 in which claims 1-18 are presented for examination; of which, claims 1, 3, 5-7, 9, 11, 13, 15 and 17 were amended.

Response to Arguments
Applicant’s arguments, see Remarks, filed November 19, 2020, with respect to the rejection(s) of claim(s) 1-18 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, the nonstatutory double patenting rejections remain.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of US Patent No. 10,505,874. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of US Patent No. 10,505,874 anticipates claims 1-18 of US Application No. 16/674,972.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of US Patent No. 10,122,660. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-15 of US Patent No. 10,122,660 anticipates claims 1-18 of US Application No. 16/674,972.


Application No. 16/674,972
US Patent No. 10,505,874
US Patent No. 10,122,660
1.    (Currently Amended) A messaging method for distributing contextual information comprising: receiving by a transmission 

2.    (Original) The method of claim 1, further comprising: receiving remote subscriber's preferences via the interactive graphical user interface, wherein the remote subscriber's preferences include at least one of: an information format, a content push action, or a transmission schedule.

3.    (Currently Amended) The method of claim 1, 

4.    (Original) The method of claim 1, further comprising: sending, in a message to a second user's device, a second encoded short URL, wherein the second encoded short URL for downloading the configurable viewer application on the second user's device, wherein once installed, launching the configurable viewer application on the second user's device causes the remote subscriber's 

5.    (Currently Amended) The method of claim 1, wherein when the first encoded short [[URI]] URL, is shared to a second user's device from the first user's device of the remote subscriber, activation by a second user of the first encoded short URL directs to a download the configurable viewer application on the second user's device, wherein, once installed, launching the configurable viewer application causes the remote subscriber's 

6.    (Currently Amended) The method of claim 1, wherein code included in the first encoded short URL persists on launch of the configurable viewer application to configure content displayed in the interactive graphical user interface.

7.    (Currently Amended) A computing apparatus for distributing contextual information, the computing apparatus comprising: a processor; and a memory 
receive a remote subscriber's contextual information over a network; configure a configurable viewer application to include the remote subscriber's contextual information, wherein configuring the configurable viewer application includes configuring an interactive graphical user interface included in the configurable viewer application to automatically display the remote subscriber's contextual information; generate a first encoded 

8.    (Original) The computing apparatus for distributing contextual information of claim 7, wherein the memory storing instructions that, when executed by the processor, further configure the computing apparatus to: receive remote subscriber's preferences via the interactive graphical user interface, wherein the 

9.    (Currently Amended) The computing apparatus for distributing contextual information of claim 7, wherein the memory storing instructions that, when executed by the processor, further configure the computing apparatus to: send the first encoded short URL in an SMS message or email to the first user's device over a wireless network.



11.    (Currently Amended) The computing apparatus for distributing contextual information of claim 7, wherein: when the first encoded short URL is shared to a second user's device from the device of the remote subscriber, activation by a second user of the first encoded short URL directs to a download the configurable viewer application on the second user's device, wherein, once installed, launching the configurable viewer 

12.    (Original) The computing apparatus for distributing contextual information of claim 7, wherein code included in the first encoded short URL persists on launch of the configurable viewer application to configure content displayed in the interactive graphical user interface.

13.    (Currently Amended) A non-transitory machine-

14.    (Original) The non-transitory machine-readable storage medium of claim 13, including instructions that further cause the machine to: receive remote subscriber's preferences via the interactive graphical user interface, wherein the remote subscriber's preferences include at least 

15.    (Currently Amended) The non-transitory machine-readable storage medium of claim 13, including instructions that further cause the machine to: send the first encoded short URL in an SMS message or email to the first user's device over a wireless network.

16.    (Original) The non-transitory machine-readable storage medium of claim 13, including instructions that further cause the machine to: send, in a message to a 

17.    (Currently Amended) The non-transitory machine-readable storage medium of claim 13, wherein when the 

18.    (Original) The non-transitory machine-readable storage medium of claim 13, 


    2. The method of claim 1, further comprising: receiving remote subscriber's preferences via the interactive graphical user interface, wherein the remote subscriber's preferences include at least one of: an information format, a content push action, or a transmission schedule. 
    3. The method of claim 1, further comprising: sending the first encoded short URL, in an SMS message or email to the first user's computer over 
    4. The method of claim 1, further comprising: sending, in a message to a second user's computer, a second encoded short URI, wherein the second encoded short URL for downloading the configurable viewer application on the second user's computer, wherein once installed, launching the configurable viewer application on the second user's computer causes the remote subscriber's contextual information to be displayed 
    5. The method of claim 1, wherein when the first encoded short URL is shared to a second user's computer from the first user's computer, activation by a second user of the first encoded short URL directs to a download the configurable viewer application on the second user's computer, wherein, once installed, launching the configurable viewer application causes the remote subscriber's contextual information to be displayed automatically on the 
    6. The method of claim 1, wherein code included in the first encoded short URL persists on launch of the configurable viewer application to configure content displayed in the interactive graphical user interface. 
    7. A computing apparatus for distributing contextual information, the computing apparatus comprising: a processor; and a memory storing instructions that, when executed by the processor, configure the computing apparatus to: receive a remote 
    8. The computing apparatus for distributing contextual information of claim 7, wherein the memory storing instructions that, when executed by the processor, further configure the computing apparatus to: receive remote subscriber's preferences via the interactive graphical user interface, wherein the remote subscriber's preferences include at least one of: an information format, a content push action, or a transmission schedule. 

    10. The computing apparatus for distributing contextual information of claim 7, wherein the memory storing instructions that, when 

    12. The computing apparatus for distributing contextual information of claim 7, wherein code included in the first encoded short URL persists on launch of the configurable viewer application to configure content displayed in the interactive graphical user interface. 
    13. A non-transitory machine-readable storage medium for distributing contextual information, the machine-readable storage medium including instructions that, when executed by a machine, cause the 
    14. The non-transitory machine-readable storage medium of claim 13, including instructions that further cause the machine to: receive remote subscriber's preferences via the interactive graphical user interface, wherein the remote subscriber's preferences include at least one of: an information format, a content push action, or a transmission schedule. 
    15. The non-transitory machine-readable storage medium of claim 
    16. The non-transitory machine-readable storage medium of claim 13, including instructions that further cause the machine to: send, in a message to a second user's computer, a second encoded short URL, wherein the second encoded short URL for downloading the configurable viewer 
    17. The non-transitory machine-readable storage medium of claim 13, wherein when the first encoded short URL is shared to a second user's computer from the first user's computer, activation by a second user of the first encoded short URL directs to a 
    18. The non-transitory machine-readable storage medium of claim 13, wherein code included in the first encoded short URL persists on launch of the configurable viewer application to configure 


    2. The method of claim 1, further comprising: receiving first remote subscriber's preferences via the interactive graphical user interface, wherein the first remote subscriber's preferences includes at least one of: an information format, a 
    3. The method of claim 1, further comprising: sending the first encoded short URL in an SMS message or email to the first remote subscriber's computer over a wireless network via a wireless device associated with the first remote subscriber. 
    4. The method of claim 1 further comprising: sending, in a message to a second remote subscriber's computer, a second encoded short URL, wherein the second encoded short URL for downloading the configurable viewer application on the second 
    5. The method of claim 1, wherein code included in the first encoded short URL persists on launch of the configurable viewer application to configure content displayed in the interactive graphical user interface. 
    6. A computing apparatus for distributing 
    7. The computing apparatus of claim 6, wherein the instructions further configure the computing apparatus to receive first remote subscriber's preference via the interactive graphical user interface, wherein the 
    8. The computing apparatus of claim 6, wherein the instructions further configure the computing apparatus to send the first encoded short URL in an SMS message or email to the first remote subscriber's computer over a wireless network via a wireless device associated with the first remote subscriber. 
    9. The computing apparatus of claim 6 wherein the instructions further configure the 

    11. A non-transitory machine-readable storage medium for distributing contextual information over a network to a first remote subscriber's computer, the machine-readable storage medium including instructions that when executed by a machine, cause the machine to: receive the first remote subscriber's contextual 
    12. The machine-readable storage medium of claim 11, wherein the instructions further configure the machine to receive first remote subscriber's preferences via the interactive graphical user interface, wherein the first remote subscriber's preferences include at least one of: an information format, a content push action, or a transmission schedule. 
    13. The machine-readable storage medium of claim 11, wherein the instructions further configure the machine to 
    14. The machine-readable storage medium of claim 11 wherein the instructions further configure the machine to send, in a message to a second remote subscriber's computer, a second encoded short URL, wherein the second encoded short URL for downloading the configurable viewer application on the second remote subscriber's 
    15. The machine-readable storage medium of claim 11, wherein code included in the first encoded short URL persists on launch of the configurable viewer application to configure content displayed in the interactive graphical user interface. 





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017.  The examiner can normally be reached on Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/FRANTZ COBY/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
March 08, 2021